DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/27/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2019/0304854; hereinafter Ahn) in view of Yoo (US 2019/0229149; hereinafter Yoo).
Regarding claim 11, Fig 1 of Ahn discloses a transfer apparatus comprising:
a moving member (1100; Fig 1; ¶ [0055]) configured to move at least one of a first substrate (300; Fig 1; ¶ [0035]) on which a plurality of first micro light emitting 
an extraction member (1100; Fig 1; ¶ [0091]) configured to remove (¶ [0091]) a micro LED (10; Fig 1; ¶ [0035]); and 
a processor (1200; Fig 1; ¶ [0086]) configured to:
identify (¶ [0085]-[0086]) a repairing micro LED, from among the plurality of second micro LEDs, based on a first position of a defective micro LED, from among the plurality of first micro LEDs, on the first substrate;
control (¶ [0091]) the extraction member to remove the defective micro LED from the first substrate (¶ [0091]);
control the moving member to match the first position on the first substrate from which the defective micro LED has been removed to a second position of the repairing micro LED on the second substrate (¶ [0098]), and 
transfer the repairing micro LED from the second position on the second substrate to the first position on the first substrate from which the defective micro LED has been removed (¶ [0098]). 
However Ahn does not expressly disclose a laser device and control a laser device to transfer the repairing micro LED.
In the same field of endeavor, Yoo discloses a laser scanning can be performed to identify the location of defective LEDs and replacing the defective LEDs with new known good LEDs. (¶ [0043])
Accordingly it would have been obvious to the person in the ordinary skill of the art before the effective filing date of the invention such that a laser device is used to 

Regarding claim 12, Fig 1 of Ahn discloses the processor is further configured to identify a plurality of repairing micro LEDs (¶ [0084]), from among the plurality of second micro LEDs, on the second substrate based on a distance between a plurality of defective micro LEDs on the first substrate (¶ [0049]-[0050]).

Regarding claim 13, Fig 1 of Ahn discloses the processor is further configured to identify a second micro LED that is closest to the defective micro LED from among the plurality of second micro LEDs as the repairing micro LED (¶ [0049]-[0050], ¶ [0084]-[0087]).

Regarding claim 14, Fig 1 of Ahn discloses the processor is further configured to identify the second micro LED (¶ [0084]) that is closest to the defective micro LED, from among second micro LEDs having characteristic information corresponding to the defective micro LED, as the repairing micro LED (¶ [0049]-[0050], ¶ [0084]-[0087]).

Regarding claim 15, Ahn in view of Yoo as modified above in claim 11 discloses the processor is further configured to control the laser device to sequentially scan an upper surface of the second substrate on which the plurality of repairing micro LEDs are 
In the same field of endeavor, Yoo discloses a laser scanning can be performed to identify the location of defective LEDs and replacing the defective LEDs with new known good LEDs. (¶ [0043])
Accordingly it would have been obvious to the person in the ordinary skill of the art before the effective filing date of the invention such that a laser device is used to transfer the repairing micro LED as taught by Yoo for the purpose of using well-known and suitable process such as laser scanning known in the art for transfer testing/repair of LEDs. (¶ [0043])

Regarding claim 16, Fig 1 of Ahn discloses the first substrate (300; Fig 1; ¶ [0035]) is a target substrate (¶ [0055]) mounted on the micro LED display (¶ [0035]),
wherein the second substrate (100; Fig 1; ¶ [0035]) is a transfer substrate for transferring a micro LED (¶ [0055]) to the target substrate (300; Fig 1; ¶ [0035]) and wherein the processor is further configured to control the moving member (1100; Fig 1)  to move the second substrate with respect to the first substrate. (¶ [0055])

Regarding claim 17, Fig 1 of Ahn discloses the processor is further configured to control the moving member to move at least one of the first substrate or the second substrate to align the second position on the second substrate with the first position on the first substrate (¶ [0102]-[0103]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2019/0304854; hereinafter Ahn) in view of Yoo (US 2019/0229149; hereinafter Yoo) and further in view of Batres et al (US 2020/0235076; hereinafter Batres).
Regarding claim 18, Ahn in view of Yoo does not expressly disclose the characteristic information is at least one of an output wavelength, a luminance or a performance grade.
In the same field of endeavor, Batres discloses a defective LED can be identified because of output wavelength (¶ [0108]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the characteristic information is at least an output wavelength as taught by Batres in order to generate the coordinates of the defective pixel based on the color emission of the LED and can be replaced accordingly (¶ [0108]).

Regarding claim 19, Ahn in view of Yoo does not expressly disclose the plurality of first micro LEDs include a red micro LED, a green micro LED and a blue micro LED and 
wherein a color of light emitted by the repairing micro LED corresponds to a color of light emitted by the defective micro LED.
In the same field of endeavor, Batres discloses plurality of LEDs can comprise red micro LED, a green micro LED and a blue micro LED and wherein a color of light 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the plurality of LEDs comprise red, green and a blue micro LEDs and wherein a color of light emitted by the repairing micro LED corresponds to a color of light emitted by the defective micro LED in order for the display to emit light of various wavelength. (¶ [0108])

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2019/0304854; hereinafter Ahn) in view of Yoo (US 2019/0229149; hereinafter Yoo) and Lee et al (US 2021/0404973; hereinafter Lee).
Regarding claim 20, Fig 1 of Ahn discloses a processor to perform a method of manufacturing a micro light emitting diode (LED) display, the method comprising:
identifying (¶ [0085]-[0086]) a repairing micro LED (10; Fig 1; ¶ [0035]), from among the plurality of second micro LEDs, based on a first position of a defective micro LED, from among the plurality of first micro LEDs, on a first substrate (100; Fig 1; ¶ [0035]);
removing (¶ [0089]) the defective micro LED (10; Fig 1; ¶ [0035]) from the first substrate (100; Fig 1; ¶ [0035]);
matching the first position on the first substrate from which the defective micro LED has been removed to a second position of the repairing micro LED on the second substrate (1100; Fig 1; ¶ [0091]);

However Ahn does not expressly disclose a non-transitory computer readable medium storing a program including executable instructions which when executed by a processor and transferring by laser method.
In the same field of endeavor, Yoo discloses a laser scanning can be performed to identify the location of defective LEDs and replacing the defective LEDs with new known good LEDs. (¶ [0043])
Accordingly it would have been obvious to the person in the ordinary skill of the art before the effective filing date of the invention such that a laser device is used to transfer the repairing micro LED as taught by Yoo for the purpose of using well-known and suitable process such as laser scanning known in the art for transfer testing/repair of LEDs. (¶ [0043])
In the same field of endeavor, Lee discloses that computer readable recording medium can be used to store a program including executable instructions which when executed by a processor can be used to detect the defective LED and replace the defective LED (¶ [0284]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that computer readable recording medium can be used to store a program including executable instructions which when executed by a processor can be used to detect the defective LED and replace the defective LED as taught by Lee so that he computer-readable recoding medium can be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al (US 2018/0069148; Zhou discloses a method for repairing a micro LED)
Chaji (US 2017/0215280; Chaji discloses a method for selective transfer of micro devices)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895